DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 5/12/21.
	Applicant’s amendment to claims 1 and 19 is acknowledged.
	Applicant’s addition of new claims 23-45 is acknowledged.
	Claims 2-14, 16 and 21 are cancelled.
	Claims 1, 15, 17-20 and 22-45 are pending and claims 30-33 are withdrawn.
Claims 1, 15, 17-20, 22-29 and 34-45 are subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 25 recites “R3 in Formula (1) represents an alkyl group having 2 to 20 carbon atoms, or an alkyl group having 2 to 20 carbon atoms interrupted by an oxygen atom, -3-Application No. 16/476,227 a sulfur atom, or an amide bond”.
In claims 26 and 27, the following compound has R3 with only 1 carbon atom so it is indefinite since independent claim 25 requires at least 2 carbon atoms.

    PNG
    media_image1.png
    107
    104
    media_image1.png
    Greyscale


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 39-43 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of 
Independent claim 25 recites “R3 in Formula (1) represents an alkyl group having 2 to 20 carbon atoms, or an alkyl group having 2 to 20 carbon atoms interrupted by an oxygen atom, -3-Application No. 16/476,227 a sulfur atom, or an amide bond”.
	In claim 39, the recitation “wherein in Formula (1), R3 …each independently represent a hydrogen atom or an alkyl group having 1 to 20 carbon atoms” does not further limit the claim 25.  It broadens claim 25 by indicating R3 can be 1 carbon atom, but in claim 25 at least 2 carbon atoms are required.
	In claim 40, the recitation “wherein in Formula (1)…R3 represents a hydrogen atom or an alkyl group having 1 to 20 carbon atoms…” does not further limit the claim 25.  It broadens claim 25 by indicating R3 can be 1 carbon atom, but in claim 25 at least 2 carbon atoms are required.
	In claim 41, the recitation “wherein in Formula (1)…R3 represents a hydrogen atom or an alkyl group having 1 to 12 carbon atoms…” does not further limit the claim 25.  It broadens claim 25 by indicating R3 can be 1 carbon atom, but in claim 25 at least 2 carbon atoms are required.
	In claim 42, the recitation “wherein in Formula (1)…R3 represents a hydrogen atom or an alkyl group having 1 to 4 carbon atoms…” does not further limit the claim 25.  It broadens claim 25 by indicating R3 can be 1 carbon atom, but in claim 25 at least 2 carbon atoms are required.
	In claim 43, the recitation “wherein in Formula (1)…R3 represents a hydrogen atom or an alkyl group having 1 to 20 carbon atoms…” does not further limit the claim 25.  It broadens claim 25 by indicating R3 can be 1 carbon atom, but in claim 25 at least 2 carbon atoms are required.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minegishi et al., US Publication No. 2013/0341304 A1 (of record).

Minegishi anticipates:
19. A solvent for a resist underlayer film-forming composition comprising a compound represented by Formula (1) (e.g. “amide-based solvents include N-methylpropioneamide” at para. [0122], [0125]): 

    PNG
    media_image2.png
    101
    219
    media_image2.png
    Greyscale

	wherein, R1 and R2 in Formula (1) each independently represent a hydrogen atom or an alkyl group having 1 to 20 carbon atoms, optionally interrupted by an oxygen atom, a sulfur atom, or an amide bond; R3 in Formula (1) represents an alkyl group having 2 to 20 carbon atoms, or an alkyl group having 2 to 20 carbon atoms interrupted by an oxygen atom, -3-Application No. 16/476,227 a sulfur 1, R2, and R3 are the same or different and are optionally bonded to each other to form a ring structure.  Also see Minegishi at para. [0001] – [0205].
	Specifically, Minegishi’s solvent comprising N-methylpropioneamide has the following structure:
	
    PNG
    media_image3.png
    161
    205
    media_image3.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 17, 18, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Echigo[1], US Publication No. 2018/0210341 A1 (of record) in view of Echigo[2], US Publication No. 2015/0090691 A1.

Echigo[1] teaches:
1. A resist underlayer film-forming composition comprising a polymer (e.g. para. [0316] – [0318]) and a compound represented by Formula (1) as a solvent (e.g. See amides such as N,N-para. [0176].): 

    PNG
    media_image2.png
    101
    219
    media_image2.png
    Greyscale

	wherein, R1, R2, and R3 in Formula (1) each independently represent a hydrogen atom or an alkyl group having 1 to 20 carbon atoms, optionally interrupted by an oxygen atom, a sulfur atom, or an amide bond, and R1, R2, and R3 are the same or different and are optionally bonded to each other to form a ring structure, 
wherein the composition contains from 5% by weight to 30% by weight of the compound represented by Formula (1) relative to a total weight of the composition (e.g. 20 to 99% by mass, which overlaps the range.  See para. [0050]);
	wherein the composition passes through a microfilter having a pore diameter of 0.1 .µm (e.g. See para. [0431]); and… Also see Echigo[1] at para. [0001] – [0502].

	Regarding claim 1:
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)

	
	Further regarding claim 1:
	Echigo[1] teaches a polymer is included in the resist underlayer film-forming  composition to improve storage stability.  The polymer used may be the basic compound described in WIPO Publication No. WO 2013/024779 A1.  See Echigo[1] at para. [0316] – [0318].
The reference WO 2013/024779 A1 is in the Japanese language.  The reference Echigo[2], US Publication No. 2015/0090691 A1 in the English language is a patent family member of WIPO publication.
Echigo[2] teaches the polymer used in the basic compound may include aromatic amines and heterocyclic amines.  Specific examples of aromatic amines and heterocyclic amines include ethylaniline and N-ethylaniline.  See Echigo[1] at para. [0089], [0090] and [0092].
	Echigo[2]’s disclosure of ethylaniline and N-ethylaniline teaches the limitation in claim 1, wherein the polymer contains a structural unit represented by Formula (2): 

    PNG
    media_image4.png
    80
    256
    media_image4.png
    Greyscale

	wherein A in Formula (2) is a divalent group derived from an arylamine compound having 6 to 40 carbon atoms, in which a hydrogen atom of the aromatic compound having 6 to 40 carbon atoms is optionally replaced with an alkyl group having 1 to 20 carbon atoms, a condensed ring group, a heterocyclic group, a hydroxy group, an amino group, an ether group, an alkoxy group, a cyano group, a nitro group, or a carboxyl group; B1 and B2 are each selected from the group consisting of a hydrogen atom, an alkyl group having 1 to 20 carbon atoms, optionally interrupted by an oxygen atom or a sulfur atom, a heterocyclic group and an 

	Echigo[1] further teaches:
17. The composition according to claim 1, further comprising a crosslinking agent, para. [0184] – [0188].

18. The composition according to claim 1, further comprising an acid and/or an acid generating agent, para. [0181] – [0183].

20. The composition according to claim 1, wherein the composition is formulated to produce an underlayer film of an inorganic resist underlayer film, para. [0475] – [0479].

22. A resist underlayer film, which is a baked product of a coated film formed from the resist underlayer film-forming composition according to claim 1, para. [0329], also see para. [0445], [0468], [0472], [0477] – [0478].

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Echigo[1] with Echigo[2] because “…the material for forming an underlayer film for lithography of the present embodiment may contain a basic compound from the viewpoint of improving preservation stability…The basic compound serves as a quencher to an acid for preventing a trace amount of the acid generated from the acid generating agent from promoting a crosslinking reaction.”  See Echigo[2] at para. [0089] – [0090].


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Echigo[1] in view of Echigo[2], as applied to claim 1 above, in view of Yamagami et al. US Publication No. 2008/0029821 A1 (of record).

Regarding claim 15:
Echigo[1] and Echigo[2] teach all the limitations of claim1 above, and Echigo[1] further teaches:
A resist underlayer film formed by coating the resist underlayer film-forming composition according to claim 1 on a semiconductor substrate and baking (e.g. para. [0327], also see para. [0300],  [0329]). 
Echigo[1] teaches using the resist to etch a substrate for circuit pattern formation at para. [0327], but is silent the substrate has a part having a step and a part having no step of from 3 to 50 nm.
In an analogous art, Yamagami teaches using the resist to etch a substrate to form shallow trench isolation features during circuit formation of transistors (e.g. FETs).  The shallow trench isolation features typically have a depth of 20 nm to 100 nm, which overlaps the range recited in the claim.  See Yamagami at para. [0259].
One of ordinary skill in the art modifying the teaching of Echigo[1] with Yamagami to form trenches in the substrate having a depth of approximately 20 nm to 100 nm would form “a part having a step and a part having no step of from 3 to 50 nm”, as recited in the claim.   
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Echigo[1] with Yamagami because shallow trench isolation features typically have a depth of 20 nm to 100 nm (e.g. Yamagami at para. [0259]).


s 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Echigo[1] in view of Echigo[2], as applied to claim 1 above, in view of Hada, US Publication No. 2006/0154181 A1.

	Regarding claims 23-24:
	Echigo[1] and Echigo[2] teach all the limitations of claim 1 above and Echigo[1] further teaches the solvent comprises amides such as N,N-dimethylformamide, N-methylacetamide, N,N-dimethylacetamide, and N-methylpyrrolidone at para. [0176].
	In an analogous art, Hada teaches the solvents used in a resist composition having Formula(1) and may comprise amides such as N,N-dimethylformamide, N-methylformamide, N,N-dimethylacetamide, N-methylacetamide, and N,N-diethylacetamide.  See Hada at para. [0167] – [0168].
	Hada’s disclosure of N,N-diethylacetamide teaches the following formula in claims 23-24:
	
    PNG
    media_image1.png
    107
    104
    media_image1.png
    Greyscale

	Hada teaches N,N-dimethylformamide, N,N-dimethylacetamide, N-methylacetamide, and N,N-diethylacetamide can be considered  equivalent solvents known in the art to form a resist composition.  Therefore, because these materials were art-recognized equivalents, one of ordinary skill in the art would have found it obvious to substitute Echigo[1]’s solvent comprising N,N-dimethylformamide, N,N-dimethylacetamide or N-methylacetamide  for N,N-diethylacetamide, as taught by Hada.  Also see MPEP § 2144.06, Art Recognized Equivalence for the Same Purpose.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Echigo[1] with Hada because .

Claims 25 and 35-45 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Echigo[1] in view of Minegishi.

	Regarding claims 25:
	Echigo[1] teaches the limitations of claim 25 as applied to claim 1 above.
	Echigo[1] further teaches the solvent comprises amides such as N,N-dimethylformamide, N-methylacetamide, N,N-dimethylacetamide, and N-methylpyrrolidone at para. [0176].
	Echigo[1] does not expressly teach “R3 in Formula (1) represents an alkyl group having 2 to 20 carbon atoms, or an alkyl group having 2 to 20 carbon atoms interrupted by an oxygen atom, -3-Application No. 16/476,227 a sulfur atom, or an amide bond”.
	In an analogous art, Minegishi teaches solvents used in a resist composition having Formula(1) and wherein “R3 in Formula (1) represents an alkyl group having 2 to 20 carbon atoms, or an alkyl group having 2 to 20 carbon atoms interrupted by an oxygen atom, -3-Application No. 16/476,227 a sulfur atom, or an amide bond” in the disclosure of N-methylpropioneamide at para. [0122], [0125].


    PNG
    media_image3.png
    161
    205
    media_image3.png
    Greyscale

	
	Furthermore, Minegishi teaches N,N-dimethylformamide, N-methylacetamide, N,N-dimethylacetamide, N-methylpropioneamide or N-methylpyrrolidone can be considered  equivalent solvents known in the art to form a resist composition.  Therefore, because these materials were art-recognized equivalents, one of ordinary skill in the art would have found it obvious to substitute Echigo[1]’s solvent comprising N,N-dimethylformamide, N,N-dimethylacetamide or N-methylacetamide  for N,N- N-methylpropioneamide, as taught by Minegishi.  Also see MPEP § 2144.06, Art Recognized Equivalence for the Same Purpose.

Regarding claim 35:
	Echigo[1] teaches the limitations as applied to claim 17 above.

Regarding claim 36:
	Echigo[1] teaches the limitations as applied to claim 18 above.

Regarding claim 37:
	Echigo[1] teaches the limitations as applied to claim 20 above.

Regarding claim 38:
	Echigo[1] teaches the limitations as applied to claim 22 above.

Regarding claims 39-45:
	Minegishi’s solvent comprising N-methylpropioneamide teaches the limitations in claims 39-45.  See Minegishi at para. [0122], [0125].  Specifically, N-methylpropioneamide has the following structure:


    PNG
    media_image3.png
    161
    205
    media_image3.png
    Greyscale


	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Echigo[1] with Minegishi because providing more than one material selection or the solvent enables greater flexibility in raw materials and semiconductor manufacturing.

	Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Echigo[1] in view of Minegishi, as applied to claim 25 above, in view of Hada, US Publication No. 2006/0154181 A1.

	Regarding claims 26-27:
	Echigo[1] and Minegishi teach all the limitations of claim 25 above, and  Echigo[1] further teaches the solvent comprises amides such as N,N-dimethylformamide, N-methylacetamide, N,N-dimethylacetamide, and N-methylpyrrolidone at para. [0176].
	In an analogous art, Hada teaches the solvents used in a resist composition having Formula(1) such as N,N-diethylacetamide.  Hada’s solvent comprising N,N-diethylacetamide has the following structure indicated below.  See Hada at para. [0167] – [0168].  Also see the 35 USC 112 rejection above.
	
    PNG
    media_image1.png
    107
    104
    media_image1.png
    Greyscale

, Art Recognized Equivalence for the Same Purpose.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Echigo[1] with Hada because providing more than one material selection or the solvent enables greater flexibility in raw materials and semiconductor manufacturing.


	Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Echigo[1] in view of Minegishi, as applied to claim 25 above, in view of Echigo[2].

	Regarding claims 28-29:
	Echigo[1] and Minegishi teach all the limitations of claim 25 above, and Echigo[1] teaches a polymer is included in the resist underlayer film-forming composition to improve storage stability.  The polymer used may be the basic compound described in WIPO Publication No. WO 2013/024779 A1.  See Echigo[1] at para. [0316] – [0318].
The reference Echigo[2], US Publication No. 2015/0090691 A1 in the English language is a patent family member of WIPO publication WO 2013/024779 A1
Echigo[2] teaches the polymer used in the basic compound may include aromatic amines and heterocyclic amines.  Specific examples of aromatic amines and heterocyclic amines include ethylaniline and N-ethylaniline.  See Echigo[1] at para. [0089], [0090] and [0092].


    PNG
    media_image4.png
    80
    256
    media_image4.png
    Greyscale

	wherein A in Formula (2) is a divalent group derived from an arylamine compound having 6 to 40 carbon atoms, in which a hydrogen atom of the aromatic compound having 6 to 40 carbon atoms is optionally replaced with an alkyl group having 1 to 20 carbon atoms, a condensed ring group, a heterocyclic group, a hydroxy group, an amino group, an ether group, an alkoxy group, a cyano group, a nitro group, or a carboxyl group; B1 and B2 are each selected from the group consisting of a hydrogen atom, an alkyl group having 1 to 20 carbon atoms, optionally interrupted by an oxygen atom or a sulfur atom, a heterocyclic group and an aryl group having 6 to 40 carbon atoms, of which a hydrogen atom is optionally substituted, and B1 and B2 optionally form a ring together with a carbon atom to which B1 and B2 are bonded. 


	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Echigo[1] with Echigo[2] because “…the material for forming an underlayer film for lithography of the present embodiment may contain a basic compound from the viewpoint of improving preservation stability…The basic compound serves as a quencher to an acid for preventing a trace amount of the acid generated from the acid generating agent from promoting a crosslinking reaction.”  See Echigo[2] at para. [0089] – [0090].


34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Echigo[1] in view of Hada, as applied to claim 25 above, in view of Yamagami et al. US Publication No. 2008/0029821 A1 (of record).

Regarding claim 34:
Echigo[1] and Hada teach all the limitations of claim 25 above, and Echigo[1] further teaches:
A resist underlayer film formed by coating the resist underlayer film-forming composition according to claim 1 on a semiconductor substrate and baking (e.g. para. [0327], also see para. [0300],  [0329]). 
Echigo[1] teaches using the resist to etch a substrate for circuit pattern formation at para. [0327], but is silent the substrate has a part having a step and a part having no step of from 3 to 50 nm.
In an analogous art, Yamagami teaches using the resist to etch a substrate to form shallow trench isolation features during circuit formation of transistors (e.g. FETs).  The shallow trench isolation features typically have a depth of 20 nm to 100 nm, which overlaps the range recited in the claim.  See Yamagami at para. [0259].
One of ordinary skill in the art modifying the teaching of Echigo[1] with Yamagami to form trenches in the substrate having a depth of approximately 20 nm to 100 nm would form “a part having a step and a part having no step of from 3 to 50 nm”, as recited in the claim.   
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Echigo[1] with Yamagami because shallow trench isolation features typically have a depth of 20 nm to 100 nm (e.g. Yamagami at para. [0259]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
25 October 2021